COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-14-00107-CR


LEI ULUKILUPETEA SAAFI                                              APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                        MEMORANDUM OPINION 1

                                      ----------

      In exchange     for    deferred-adjudication   community supervision,   Lei

Ulukilupetea Saafi pled guilty to burglary of a habitation.     Later, the State

petitioned the trial court to adjudicate Saafi’s guilt and revoke his community

supervision on the grounds that he violated its terms. Saafi pled true to the

State’s petition, and the trial court adjudicated his guilt, revoked his community



      1
       See Tex. R. App. P. 47.4.
supervision, and sentenced him to three years’ confinement.              Saafi has now

given notice of appeal from the judgment and sentence. We sent the parties a

letter stating that the trial court’s certification of Saafi’s right to appeal states that

this is a plea-bargain case and Saafi has no right of appeal, see Tex. R. App. P.

25.2(a)(2), and we informed the parties that this appeal may be dismissed unless

any party desiring to continue the appeal filed with the court, on or before a date

certain, a response showing grounds for continuing the appeal. See Tex. R.

App. P. 25.2(d), 44.3. We have received and reviewed Saafi’s response and

discern from it no grounds to continue this appeal.

      Rule 25.2(a)(2) of the appellate rules of procedure provides that in a plea-

bargain case, an appellant may appeal only “those matters that were raised by

written motion filed and ruled on before trial” or “after getting the trial court's

permission to appeal.” Tex. R. App. P. 25.2(a)(2). Here, the record shows that

Saafi waived all pretrial motions, and the trial court has not consented to an

appeal. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(a)(2), (d), 43.2(f).



                                                       PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 22, 2014



                                            2